Citation Nr: 1723309	
Decision Date: 06/21/17    Archive Date: 06/29/17

DOCKET NO.  13-29 159	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1.  Entitlement to service connection for a right knee disorder on the basis of substitution.

2.  Entitlement to service connection for a left knee disorder on the basis of substitution.


REPRESENTATION

Appellant represented by:	Ashley Brooke Thomas, Attorney


ATTORNEY FOR THE BOARD

Russell Veldenz, Counsel
INTRODUCTION

The Veteran served on active duty service from December 1942 to January 1946 and September 1950 to November 1951.  He served in World War II and received the Bronze Star Medal twice in the Battles of the North Solomons and Luzon.  He also served in the Korean War.  He died in May 2016, and the Appellant is claiming benefits as the Veteran's surviving spouse.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an October 2010 rating decision from the Department of Veterans Affairs (VA) Regional Office (RO).  The Board previously remanded the case in March 2014 and December 2016 for further development.  

In a July 2016 letter, VA recognized the Appellant as a valid substitute claimant in place of the Veteran for the issues on appeal.  Accordingly, the Appellant has been substituted as the claimant for the purposes of all claims that were pending on the date of the Veteran's death.  The issues on appeal have been recharacterized on the title page to reflect substitution.

This appeal was advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2016) while the Veteran was alive.  38 U.S.C.A. § 7107(a)(2) (West 2014).


FINDINGS OF FACT

1.  The Veteran's right knee disability did not manifest in service or within one year thereafter and is not otherwise causally related to his military service.

2.  The Veteran's left knee disability did not manifest in service or within one year thereafter and is not otherwise causally related to his military service. 

CONCLUSIONS OF LAW

1.  The criteria for establishing service connection for a right knee disability have not been met.  38 U.S.C.A. §§ 1110, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303 (2016).

2.  The criteria for establishing service connection for a left knee disability have not been met.  38 U.S.C.A. §§ 1110, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303 (2016).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS


With the exception of the adequacy of the January 2017 VA medical opinion (discussed below), the Veteran, Appellant, and the Appellant's attorney have not raised any issues with the duty to notify or duty to assist.  See Scott v. McDonald, 789 F.3d 1375, 1381 (Fed. Cir. 2015) (holding that "the Board's obligation to read filings in a liberal manner does not require the Board . . . to search the record and address procedural arguments when the veteran fails to raise them before the Board."); Dickens v. McDonald, 814 F.3d 1359, 1361 (Fed. Cir. 2016) (applying Scott to a duty to assist argument).

While he was alive, the Veteran, and now the Appellant, asserted that he had a left knee disability and a right knee disability, both as a result of his military service.  Specifically, the Veteran claimed that he sustained trauma to his knee joints during active combat in World War II, which required significant walking and carrying heavy equipment with constant bending and twisting.  The Veteran stated he was responsible for carrying 81 mm mortars, each weighing 50 pounds, as well as ammunition weighing 48 pounds.  He also stated that he had had joint pain since service and believed that his civilian career would not have caused this condition.  

Service connection may be established for disability resulting from personal injury suffered or disease contracted in line of duty in the active military, naval, or air service.  38 U.S.C.A. §§ 1110, 1131.  Generally, to establish service connection, a claimant must show: (1) a present disability; (2) an in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service, the so-called "nexus" requirement.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).  Service connection may also be granted for any injury or disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease or injury was incurred in service.  38 C.F.R. § 3.303(d).

In addition, certain chronic disabilities, including arthritis, are presumed to have been incurred in service if they manifested to a compensable degree within one year of separation from service.  38 U.S.C.A. §§ 1101, 1112, 1113, 1131, 1137; 38 C.F.R. §§ 3.307, 3.309.

The Veteran was diagnosed with bilateral knee osteoarthritis.

The Veteran's service treatment records are negative for any complaints, treatment, or diagnosis of a knee disorder.  In fact, during both his January 1946 and November 1951 discharge examinations he denied having arthritis; bone, joint, or other deformity; or trick or locked knee.  On both occasions, the clinical evaluations determined the Veteran had normal lower extremities and a normal musculoskeletal system.

Arthritis is not shown to be present during service or in the year following separation from service, thus, in-service incurrence cannot be presumed.  See 38 C.F.R. §§ 3.303(b), 3.307(a)(3), 3.309(a) (2016).

The remaining question is whether the bilateral knee arthritis is related to the Veteran's military service.

The Veteran's post-service medical records show that he was injured in 1963 after a rocket explosion while working as a civilian employee at a military installation.  An x-ray report from July 1963 revealed that the Veteran sustained a compound comminuted right leg fracture and a left ankle bone fracture as a result of the workplace injury.  A June 1964 medical record showed that the Veteran's right leg was shorter than his left leg.  A June 1967 medical record from Dr. C.F.S. further noted that the Veteran walked with a limp and had limited range of motion, arthritic changes, instability, and permanent impairment.  A February 1971 medical statement from Dr. C.F.S. indicated that the leg discrepancy was the result of the 1963 right leg fracture.  In October 1974, the Veteran was diagnosed with posttraumatic arthritis of the right knee joint.  

The Veteran's VA medical records document a diagnosis of traumatic arthritis of the right knee resulting in limited range of motion and a visible and palpable deformity.  There is no mention of the left knee. 

In October 2011, the Veteran described his civilian work injury as crushing his right leg.  He stated both legs were broken.   

The Veteran was afforded a VA examination for his knees in October 2015.  At that time the Veteran reported that he began having trouble with his knees over the last 10 years or approximately since 2005.  He reported sustaining right knee injuries with surgical treatment after he was injured at his civilian job in 1963.  The Veteran stated his knees hurt a lot, and that he does not walk well and falls easily.  By the time of the VA examination, the Veteran had also undergone a left total knee replacement.  

The examiner diagnosed the Veteran with bilateral knee osteoarthritis.  He concluded that the osteoarthritis was less likely than not related to or worsened beyond natural progression by the Veteran's military service or by lifting and carrying heavy material while in service.  In support of his opinion, the examiner noted that osteoarthritis is generally caused by age, injury, hereditary factors, infection, or obesity.  He then stated that, while repetitive stress is associated with osteoarthritis, the duration of the Veteran's activity during service, coupled with the absence of injury, tended to minimize that as a risk factor.  Instead, the VA examiner found that age and the post-service accident in 1963 played a prominent role in the left knee diagnosis.  The right knee risk factors and history were the same as the left knee.  The examiner then went on to state in describing the right knee: "There is well documented severe injury to the left knee".  The VA examiner then concluded that the Veteran's severe degenerative arthritis of the "left knee" was less likely than not caused by, related to, or aggravated by military service or by lifting and carrying heavy material in service.

In December 2016, the Board remanded the claims for service connection for each knee because the VA examiner referred to a "well documented left leg injury" but the medical evidence clearly refers to a right leg fracture.  The remand therefore directed VA obtain a new opinion based upon a correct understanding of the facts.  

In January 2017, another VA examiner reviewed the medical evidence and concluded that the Veteran's left or right knee post traumatic arthritis or left knee arthroplasty (for arthritis) was not causally or related to or a result of his military service because the service treatment records are silent for arthritis of knees and any events or injuries that would lead to arthritis of knees or symptomatology that would be consistent with arthritis of knees, during the service periods, or within a year of separation from service.

The Board recognizes that the Appellant, through her attorney, argues that the January 2017 VA examiner's opinion is inadequate because it fails to address whether the Veteran's combat duties are the type of duties that could result in the Veteran's symptoms and relied solely upon the absence of documented treatment or symptoms in service.  The Board disagrees.

Reading the January 2017 report as a whole, the VA examiner did consider whether the Veteran's combat duties causing repetitive stress on the knees caused the bilateral knee arthritis.  The examiner reviewed the relevant history and found that the service treatment records were silent for any "events or injuries" that would lead to arthritis of the knees or symptomatology that would be consistent with arthritis of the knees during service or within a year after separation from service.  In making this opinion the examiner was well aware of the Veteran's report of repetitive stress from lifting and carrying heavy material in service as this was specifically noted in a portion of the final report.  The examiner found it significant that there was no treatment or complaints of knee problems in service.  In fact, the January 2017 examiner specifically commented on the history section detailing that the Veteran's 1951 discharge physical was negative for knee complaints, the examination showed no knee abnormalities or conditions, and the Veteran's statement at the time that he was in excellent health.  

Despite the previous Board remand, the Board also finds that the October 2015 examination and opinion adequate.  While the examiner noted a severe injury to the left leg and then opined that the left knee arthritis was not related to service or by lifting or carrying heavy material in service, it is clear the examiner meant severe injury to the right leg and that the right knee arthritis was not related to service.  First, a separate opinion was offered regarding the left knee in a section that was clearly about the left knee.  There would be no need for the examiner to reanalyze the left knee and leave out discussion of the right knee which was clearly supposed to be part of the opinion.  Second, the section at issue was clearly about the right knee as the paragraph starts out "Right knee severe degenerative arthritis."  The paragraph addressing the left knee starts out similarly by stating the left knee disability - "Left knee arthroplasty."  Thus, the Board finds that the October 2015 VA examiner offered opinions about both the left and right knees, and that these opinions were made after a review of the relevant evidence including the Veteran's statements and after examination of the Veteran, and that the opinions are supported by a clear rationale.  The October 2015 opinion is highly probative and adverse to the claims.  

Given the above, the Board finds that an adequate medical opinion was obtained regarding both of the issues on appeal. 

The Board notes that the private caregivers found at a minimum the Veteran had traumatic arthritis that resulted from the 1963 workplace injury, and did not consider the arthritis as a result of any other injury or service.  There is no medical opinion linking a disability of the knees to the Veteran's military service, and there is no medical evidence in significant conflict with the opinions of the VA examiners.  Thus, the most probative medical evidence is against the claims.  

A claimant is competent to describe symptoms that he is able to perceive through the use of his senses and to give evidence about what he has experienced.  See Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007); Layno v. Brown, 6 Vet. App. 465, 469-71 (1994).  In that regard, the Veteran has reported experiencing knee pain since service.  However, the Veteran was not shown to possess any medical expertise; thus, his opinion as to the existence of a knee disability or as to the etiology of a knee disability is not competent medical evidence.  Moreover, whether the symptoms the Veteran experienced in service or following service are in any way related to more recent knee disabilities requires medical expertise to determine.  See Clyburn v. West, 12 Vet. App. 296, 301 (1999) ("Although the veteran is competent to testify to the pain he has experienced since his tour in the Persian Gulf, he is not competent to testify to the fact that what he experienced in service and since service is the same condition he is currently diagnosed with.").  Moreover, at the Veteran's November 1951 discharge examinations he denied having knee symptomatology, and at his October 2015 examination he stated that his knees began hurting over the last ten years and that he had no injury during service.  These statements are adverse to the claim and are in conflict with the statements regarding knee pain since service.  Notably, the November 1951 statements are highly probative as they were made contemporaneous to service.  In any event, the Board finds the medical opinions more probative than the Veteran's lay statements as the opinions were offered by medical professionals after examination of the Veteran (by one examiner) and consideration of the history of the disability including the Veteran's reports of knee pain, and as the opinions are supported by clear rationale.  

The Board recognizes that in the case of any veteran who engaged in combat with the enemy in active service with a military, naval, or air organization of the United States during a period of war, campaign, or expedition, the Secretary shall accept as sufficient proof of service-connection of any disease or injury alleged to have been incurred in or aggravated by such service satisfactory lay or other evidence of service incurrence or aggravation of such injury or disease, if consistent with the circumstances, conditions, or hardships of such service, notwithstanding the fact that there is no official record of such incurrence or aggravation in such service, and, to that end, shall resolve every reasonable doubt in favor of the veteran.  38 U.S.C.A. § 1154(b) (West 2014).  Service connection of such injury or disease may be rebutted by clear and convincing evidence to the contrary.  Id.  In this case, the claims cannot be granted even in light of § 1154(b) as there is clear and convincing evidence contrary to a finding that a knee disability was incurred in service.  Specifically, at separation there was a normal examination of the lower extremities and musculoskeletal system, and the Veteran denied having problems related to his knees and joints and instead noted his health was excellent.

In summary, the preponderance of the evidence is against a finding that the Veteran had a left knee or a right knee disability that was caused or aggravated by service.  Thus, the claims for service connection for either knee are denied.  

In reaching the above conclusion, the Board has considered the applicability of the benefit of the doubt doctrine.  However, as the preponderance of the evidence is against the claim, that doctrine is not applicable in the instant appeal.  See 38 U.S.C.A. § 5107(b) (West 2014); Ortiz v. Principi, 274 F.3d 1361, 1364 (Fed. Cir. 2001); Gilbert v. Derwinski, 1 Vet. App. 49, 55-56 (1990).


ORDER

Entitlement to service connection for a right knee disorder is denied on the basis of substitution.  

Entitlement to service connection for a left knee disorder is denied on the basis of substitution.  




____________________________________________
Nathan Kroes
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


